Exhibit 10.1

Federal Home Loan Banks P&I Funding and Contingency Plan Agreement

This Federal Home Loan Banks P&I Funding and Contingency Plan Agreement
(“Agreement”) is entered into as of this 20th day of July, 2006 (the “Effective
Date”) by and among the Office of Finance (the “OF”) and each of the Federal
Home Loan Banks (“Banks”). The OF and the Banks are sometimes referred to herein
individually as a “party” and collectively as the “parties.” All references in
this Agreement to any of the parties to this Agreement include such party or any
successor entity.

WHEREAS, the Banks are jointly and severally liable for the payment of
consolidated obligations issued pursuant to Section 11 of the Federal Home Loan
Bank Act, as amended (12 U.S.C. §1431) (“COs”);

WHEREAS, the OF has the authority under 12 CFR § 985.6(a) to issue and service
(including making timely payments on principal and interest due, subject to 12
CFR §§ 966.8 and 966.9) consolidated obligations issued on behalf of the Banks
pursuant to, and in accordance with, the policies and procedures established by
the OF Board of Directors; and

WHEREAS, the Federal Reserve Board has announced a change in its Policy
Statement on Payments System Risk (as the same may be amended, modified or
supplemented, the “PSR Policy”) that will cause the PSR Policy to be applied to
the FHLBanks beginning July 20, 2006; and

WHEREAS, the OF and a task force of the Debt Management Sub-Committee of the
Financial Officers’ Conference of the Banks have developed P&I Funding and
Contingency Plan Procedures (as the same may be amended, modified, or
supplemented, the “Procedures”) to deal with the possibility that a Bank may not
make a payment of debt service on COs to the OF on a timely basis following the
application of the PSR Policy to the Banks; and

WHEREAS, the OF Board of Directors has approved the Procedures and determined
that the OF should obtain the written agreement of the Banks on several matters
relating to the Procedures, which matters are included in this Agreement; and

WHEREAS, the Federal Housing Finance Board (the “Finance Board”) has supported
the adoption of the Procedures by issuing the waiver attached hereto as
Exhibit A (as the same may be amended, modified or supplemented, the “Waiver”)
of its prohibition of the direct placement of COs with FHLBanks contained in 12
CFR § 966.8(c), to accommodate the implementation of the Procedures, based in
part on its view that timely payment of all principal and interest to investors
in COs is essential to maintain the confidence of investors and potential
investors in COs; and

WHEREAS, the Waiver provides that the interest rate paid by the Bank that has
not remitted all the funds to the OF by the agreed upon deadline on the CO
issued pursuant to the Waiver shall be at least 500 basis points above the
federal funds rate.

NOW THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties hereby agree as follows:



  1.   Authorization of Issuance of COs

Each Bank agrees that if it is a “Delinquent Bank” (as defined below), the OF
may cause one or more overnight “Plan COs” (as defined below) to be issued on
behalf of the Delinquent Bank for the benefit of one or more “Contingency Banks”
(as defined below), each such Plan CO to be issued to a Contingency Bank in the
principal amount equal to the amount of funds provided by that Contingency Bank
on behalf of that Delinquent Bank, to mature on the following Business Day (as
defined below), and to bear interest on such principal amount from the date of
issuance to but not including that maturity date, due and payable on that
maturity date, at the rate per annum (the “Base Cost”) equal to (a) the
overnight fed funds quote obtained by the OF from a recognized funds broker to
be paid for any available funds delivered to the OF by a Contingency Bank or
withheld from its “positive net position” as described in Section 2 of this
Agreement or (b) the actual cost if funds are purchased by that Contingency Bank
in the open market and delivered to the OF. All such interest shall be
calculated on an actual/360 basis based on the number of days the Plan CO is
outstanding, including non-Business Days. The Delinquent Bank shall also be
obligated to pay “Additional Interest” as set forth in Section 3 of this
Agreement, all or a portion of which will satisfy the obligation of the
Delinquent Bank under the Waiver to pay an interest rate on the Plan CO that is
at least 500 basis points above the federal funds rate.

The OF shall issue a Plan CO in physical form under those circumstances and
apply the proceeds therefrom on behalf of that Delinquent Bank as provided for
in the Procedures. Each Bank hereby authorizes the OF, and the OF hereby agrees,
to hold any Plan COs issued as agent for each such Bank when it acts as a
Contingency Bank.

For purposes of this Agreement,

a “Delinquent Bank” means a Bank that misses any funding time specified in the
Procedures, including a funding time for the repayment of Plan COs; and

a “Plan CO” means a CO issued on behalf of a Delinquent Bank to one or more
Contingency Banks. For the avoidance of doubt, although a Delinquent Bank is
primarily responsible for repayment of a Plan CO issued on its behalf, each Plan
CO is the joint and several obligation of all 12 Banks; and

a “Contingency Bank” means any Bank that provides funds for a Delinquent Bank
under the Procedures; and

“Business Day” means any day other than (i) a Saturday, (ii) a Sunday or
(iii) any day on which banking institutions in New York City are authorized or
required by law or executive order to close.



  2.   Use of Proceeds to Purchase COs

Each Bank shall be obligated to provide and authorizes the OF to apply any
“positive net position” (i.e., the amount by which end-of-day proceeds received
by a Bank from sale of COs on one day exceed payments by that Bank on COs on the
same day) of that Bank to the purchase of a Plan CO issued on behalf of a
Delinquent Bank, thereby causing such Bank to become a Contingency Bank, based
on the priority established in the matrix attached hereto as Exhibit B
(“Contingency Funding Matrix”) and otherwise in accordance with the Procedures.



  3.   Additional Interest

Each Bank agrees that if it is a Delinquent Bank, then it will pay an amount
(“Additional Interest”) in accordance with the following schedule in addition to
interest equal to the Base Cost:

     
1st offense
2nd offense
3rd and
subsequent offense
  – 500 basis points per annum of the delinquent amount
– 750 basis points per annum of the delinquent amount

– 1,000 basis points per annum of the delinquent amount

The Additional Interest will be calculated on an actual/360 basis based on the
actual number of days the related Plan CO is outstanding, including non-Business
Days, from the date of issuance to but excluding the stated maturity date. For
purposes of this calculation, Additional Interest attributable to a delinquent
amount that is not related to the principal amount of a Plan CO (i.e., because
the Delinquent Bank pays all or a portion of its delinquent amount after a
deadline but before a Contingency Bank is entitled to have a Plan CO issued for
its benefit on behalf of the Delinquent Bank with respect to such amount) will
be assessed on that delinquent amount assuming that a Plan CO was issued with a
principal amount equal to that delinquent amount and that the Plan CO would
mature on the next Business Day.

For purposes of calculating Additional Interest, each different time deadline
established under the Procedures will accrue its own separate count of the
number of offenses, so that a Delinquent Bank will pay a separate amount for
each such time deadline missed, and the step-up in Additional Interest for the
occurrence of a particular offense will only be measured with regard to offenses
that have occurred within the 36-month period ending on the date of that
particular offense (the “Delinquency Measurement Period”). For example, if a
Delinquent Bank twice misses a morning deadline and once misses an afternoon
deadline, all as established under the Procedures, within a Delinquency
Measurement Period, then the Delinquent Bank shall have been subject to
Additional Interest of 500 basis points with respect to the first morning
deadline missed, Additional Interest of 750 basis points with respect to the
second morning deadline missed, and Additional Interest of 500 basis points with
respect to the afternoon deadline missed.

Each Bank agrees that (i) for each Plan CO issued, the first 100 basis points of
the Additional Interest shall be assessed against the Delinquent Bank for the
benefit of the Contingency Bank that purchased the Plan CO as provided in
Section 1 of this Agreement, and the balance of the Additional Interest assessed
against the Delinquent Bank (i.e., 400 basis points, 650 basis points, or 900
basis points) will be divided equally among the Banks (including the Contingency
Banks) that are not Delinquent Banks with respect to the same funding time
specified in the Procedures and (ii) for Additional Interest attributable to a
delinquent amount that is not related to a Plan CO, the Additional Interest will
be divided equally among the Banks that are not Delinquent Banks with respect to
the same funding time specified in the Procedures. Each of the Banks and the OF
agree that any Additional Interest will be allocated and paid through the
monthly assessment from the OF, and that the Additional Interest is not the
joint and several obligation of the Banks.

Notwithstanding anything in this Section 3 or Section 7(a) or (b) of this
Agreement to the contrary, and subject to Sections 5(a) and (d) below, each Bank
agrees that assessment of the Additional Interest shall be subject to the
appellate process contained in the Procedures and that the OF shall have the
authority to waive all or any portion of the Additional Interest or excuse the
occurrence of any offense as provided for in the Procedures. To the extent
permitted under the Waiver, the assessment of Additional Interest shall be
suspended pending completion of the appellate process.



  4.   Reallocation of COs

Each Bank agrees that if a Bank is a Delinquent Bank, with respect to each Plan
CO issued to a Contingency Bank on behalf of a Delinquent Bank, each Bank that
is a “Reallocation Bank” (as defined below) shall immediately have the
obligation to purchase that Reallocation Bank’s “Pro Rata Share” (as defined
below) of such Plan CO from that Contingency Bank, with such obligation to
purchase being effective immediately upon the issuance of the Plan CO , subject
to the proviso in the following paragraph.

Each Bank agrees that if it is a Reallocation Bank, it will wire to the
Contingency Bank that holds a Plan CO an amount equal to (i) its Pro Rata Share
of the principal amount of that Plan CO, plus (ii) accrued interest thereon from
the date of issue of the Plan CO until its stated maturity date equal to the
Base Cost, not later than 1:00 p.m., Eastern Time, on the second Business Day
following the date of issuance of that Plan CO; provided, however, that such
Reallocation Bank shall not be required to wire funds to the extent that it
determines in good faith such purchase will violate any rule, regulation or
binding policy of the Finance Board, and under those circumstances such
Reallocation Bank shall be excused from its obligation to make such payment to
the Contingency Bank, but not from its joint and several obligation, with
respect to such Plan CO. The wire shall be sent to the account identified by the
Contingency Bank for that purpose, and time is of the essence with respect to
the wire. In the event there are multiple Plan COs issued on a particular date,
Reallocation Banks shall not favor any Contingency Bank over any other
Contingency Bank, and shall purchase its Pro Rata Shares of such Plan COs on a
proportional basis. To the extent that a Plan CO is repaid prior to the
settlement of a Reallocation Bank’s obligations to purchase its Pro Rata Share,
that Pro Rata Share shall be reduced proportionally by the amount so repaid.

Each Contingency Bank shall promptly notify the OF of its receipt of payment of
the Pro Rata Share amounts from the Reallocation Banks. Promptly following
receipt of that notice and confirmation of the payment from the Reallocation
Banks, the OF shall cancel such original outstanding physical Plan CO and shall
reissue replacement physical Plan COs with the principal amounts representing
the respective Pro Rata Shares of the Reallocation Banks that have paid for
their purchase of the Plan CO, along with a Plan CO representing the balance of
the principal amount of the original Plan CO that is retained by the Contingency
Bank. Each such reissued Plan CO remains a “Plan CO” for purposes of this
Agreement and the Procedures, but a Reallocation Bank will not be treated as the
Contingency Bank with respect thereto. Each Bank hereby authorizes the OF, and
the OF hereby agrees, to hold any such reissued Plan COs payable to such Bank as
agent for such Bank’s benefit, and to pay debt service on such CO to the record
owner of such Plan CO as reflected on the OF’s books following reissuance.

For purposes of this Section,

a “Reallocation Bank” with respect to a Plan CO means each Bank other than
(i) any Delinquent Bank on behalf of which that Plan CO or any other Plan CO was
originally issued on the same date, and (ii) the Contingency Bank that owns that
Plan CO;

“Pro Rata Share” of a Reallocation Bank means a fraction, the numerator of which
is the total amount of outstanding COs for which the Reallocation Bank is
primary obligor as of the Most Recent Measurement Date, and the denominator of
which is the total amount of outstanding COs for which all Reallocation Banks
and the Contingency Bank are primary obligor as of the Most Recent Measurement
Date; and

“Most Recent Measurement Date” means the most recent month-end data calculated
by the OF and available on the OF’s Debt Servicing System, which amount is not
adjusted for inter-bank ownership of COs.

The Banks agree that the provisions of this Section 4 shall not affect the
allocation of Additional Interest pursuant to the fourth paragraph of Section 3
of this Agreement, including without limitation the allocation of the first 100
basis points of Additional Interest pursuant to such paragraph to a Contingency
Bank that acquired the Plan CO at original issuance.

One or more Contingency Banks and Reallocation Banks may agree among themselves
to net their payments to each other that are due as a result of multiple Plan
COs having been issued and subject to reallocation on the same date.

Each Bank agrees that the formula for determining the Pro Rata Shares has been
agreed to by the Banks solely for the purpose of this Agreement and is not
intended to represent an agreed upon allocation of risk or responsibility for
any other purpose.

The provisions of this Section 4 shall survive any termination of this Agreement
with respect to any Plan CO issued prior to such termination.



  5.   Acknowledgements

Each Bank acknowledges and agrees that:



  (a)   the Base Cost plus the Additional Interest assessed against a Delinquent
Bank may not be lower than the amount required to be paid by the Delinquent Bank
under the Waiver;



  (b)   the OF shall be required to provide any notice of issuance of a Plan CO
hereunder to the Office of Supervision of the Finance Board, which notice is
presently required by the Waiver to be provided no later than 5:00 P.M. eastern
time on the date of the issuance of the Plan CO;



  (c)   its agreement in Section 1 of this Agreement with respect to any Plan CO
issued on its behalf as a Delinquent Bank satisfies the regulatory requirement
contained in 12 CFR § 966.8(b) that provides that COs may be offered for sale
only in the event Banks are committed to take the proceeds;



  (d)   the appellate process referred to in the last paragraph of Section 3 of
this Agreement will be subject to the terms of the Waiver;



  (e)   no Bank will be entitled to a Plan CO in the amount of any positive net
position except to the extent its end-of-day positive net position is used to
purchase a Plan CO; and



  (f)   the Additional Interest will be calculated based on the principal amount
of a Plan CO, as well as any other delinquent amount paid late to the OF by the
Delinquent Bank.



  6.   Representations and Warranties of the Parties

As of the date of its execution and delivery of this Agreement, each party
represents and warrants to the other parties that:

(a) This Agreement is within such party’s powers and has been duly authorized by
all necessary corporate action.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party enforceable in
accordance with its terms.



  7.   Termination and Amendments

(a) This Agreement will be deemed to be effective as of the Effective Date and
will continue in full force until such time as (i) at least two-thirds (2/3) of
the Banks agree to its termination, (ii) the Finance Board rescinds the Waiver
or (iii) the Finance Board takes any action, including without limitation
modification of the Waiver, that makes compliance by the OF or the Banks with
this Agreement not commercially reasonable.

(b) This Agreement may be amended only in a signed writing executed and
delivered by all of the Banks and the OF. Any such amendment shall be effective
as of the effective date set forth in the amendment.

(c) This Agreement shall also be subject to termination at 11:59 p.m. on
December 31, 2008, and at 11:59 p.m. on each third December 31 thereafter (e.g.
December 31, 2011, December 31, 2014, etc.) (“Expiration Time”) if at least
one-third (?) of the Banks provide notice of their respective election to
terminate to each other Bank and the OF at least one year prior to the
Expiration Time. Such notice shall identify with reasonable specificity the
reason or reasons such Bank wishes to terminate the Agreement at the next
Expiration Time. The Banks and the OF agree to negotiate in good faith toward
the resolution of the issues raised in the notices of termination with a view of
reaching agreement on a new agreement at or prior to the Expiration Time.



  8.   Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the successors
and permitted and authorized assigns of each Bank and the OF.



  9.   Governing Law; Severability

This Agreement shall be governed by the statutory and common law of the United
States and, to the extent federal law incorporates or defers to state law, the
laws (exclusive of the choice of law provisions) of the State of New York. Any
term or provision of this Agreement that is determined to be invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.



  10.   Notice

Except for any notices of payment delivered pursuant to Section 4 of this
Agreement, which shall be delivered promptly either telephonically or
electronically, any notice required or permitted to be given or made under this
Agreement, including a notice to effect a change in a party’s address for
notice, must be in writing and addressed to the other parties at the addresses
of such parties set forth beneath their signatures below, and will be deemed to
be properly given or made on the earliest of (i) actual delivery, (ii) two
(2) Business Days after being sent, with delivery charges paid by the sending
party, by a nationally recognized commercial courier service for delivery on the
next Business Day, and (iii) three (3) Business Days after being sent through
the United States Postal Service, certified mail, return receipt requested,
postage prepaid.



  11.   Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same agreement.



  12.   Entire Agreement; Conflicts

This Agreement constitutes the entire agreement of the parties and supersedes
all prior understandings or agreements, oral or written, among the parties on
the subjects addressed in this Agreement. Nothing in this Agreement, including
without limitation the right of Banks to terminate it or the right of Banks to
withhold approval of an amendment, shall be construed to (i) conflict with or
limit the authority of the OF to carry out its duties pursuant to law, including
without limitation Federal Housing Finance Board regulations; or (ii) alter the
Banks’ joint and several liability on COs, including the Plan COs issued
hereunder. This Agreement does not constitute “an agreement to obtain financial
assistance to meet a Bank’s current obligations... due during this quarter”, a
“consolidated obligation payment plan,” an “inter-Bank assistance agreement” or
“a payment on any [CO] on behalf of another Bank” as these terms are used in 12
CFR § 966.9. If any applicable provision contained in the Procedures
irreconcilably conflicts with any express provision of this Agreement, then such
express provision of this Agreement shall control.



  13.   No Third Party Rights Created

Nothing in this Agreement shall create or be deemed to create any rights in any
third party.



  14.   Suspension of Obligations

If the Finance Board issues any order or enters into or amends any written
agreement, including without limitation a written agreement within the meaning
of 12 USC § 1422b(a)(5), that prohibits or prevents a party to this Agreement
from either being a party to this Agreement, or from performing its obligations
under this Agreement, after the Effective Date, then that party’s duty to
perform its obligations under this Agreement shall be suspended while such order
by or agreement with the Finance Board is in effect.

[Signature Page to Follow]

1

IN WITNESS WHEREOF, this Agreement has been executed, on the date(s) set forth
below, as of the day and year first above written.

          Federal Home Loan Bank of Atlanta
  Federal Home Loan Bank of Boston
 
       
By:
  /s/ W. Wesley McMullan   President: /s/ Michael A. Jessee
 
       
 
  Name:W. Wesley McMullan   Date:5-23-06
 
       
 
  Title:Executive Vice President   Address for notice:
 
     

By:
  /s/ D. Haddon Foster, II   111 Huntington Avenue
 
       
 
  Name:D. Haddon Foster, II   Boston, MA 02199
 
       
 
  Title:First Vice President  

 
       
Date:
  May 23, 2006  

 
     


Address for notice:
1475 Peachtree Street, NE
Atlanta, GA 30309
Attention: Director, Financial Management

         
Federal Home Loan Bank of Chicago
  Federal Home Loan Bank of Cincinnati

President: /s/ Mike Thomas
  President: /s/ David H. Hehman

 
       
Date:6/16/06
  Date:June 16, 2006

 
       
Address for notice:
  Address for notice:

Federal Home Loan Bank of Chicago
  Federal Home Loan Bank of Cincinnati

 
       
111 East Wacker Drive
  221 East Fourth Street, Suite 1000
 
       
Chicago, Illinois 60601
  Cincinnati, OH 45202

 
       
Attention: General Counsel
  SVP/Treasurer: /s/ Carole L. Cossé

Federal Home Loan Bank of Dallas
  Federal Home Loan Bank of Des Moines

President: /s/ Terry Smith
  President: /s/ Neil N. Fruechte

 
       
Date:5/10/06
  Date:May 11, 2006

 
       
Address for notice:
  Address for notice:

8500 Freeport Parkway South
  907 Walnut
 
       
Suite 100
  Des Moines, IA 50309

 
       
Irving, Texas 75063
       
 
       
Federal Home Loan Bank of Indianapolis
  Federal Home Loan Bank of New York


President: /s/ Martin L. Heger President: /s/ Alfred A. DelliBovi Date: June 1,
2006 Date: May 22, 2006

         
Address for notice:
  Address for notice:

8250 Woodfield Crossing Blvd.
  101 Park Avenue, Floor 5
 
       
Indianapolis, IN 46240
  New York, NY

 
       
Attention: Milton Miller, CFO
    10178-0599  
 
       

         
Federal Home Loan Bank of Pittsburgh
President: /s/ John R. Price
  F   ederal Home Loan Bank of San Francisco
President: /s/ Dean Schultz
 
       
Date:May 24, 2006
      Date: April 27, 2006
 
 
 

Address for notice:
      Address for notice:
601 Grant Street
      600 California Street, 4th Floor
 
 
 

Attn: Capital Markets
      San Francisco, California 94108
 
 
 

Pittsburgh, PA 15219
 
 

 
 
 

 
       
Federal Home Loan Bank of Seattle
President: /s/ James E. Gilleran
      Federal Home Loan Bank of Topeka
President: /s/ Andrew J. Jetter
 
       
Date:May 17, 2006
      Date: May 12, 2006
 
 
 

Address for notice:
      Address for notice:
1501 Fourth Ave., Ste. 1800
      Federal Home Loan Bank of Topeka
 
 
 

Seattle, WA 98101-1693
      One Security Benefit Place, Suite100
 
 
 

 
      Topeka, KS 66606-2444
 
 
 

 
      Attn: General Counsel
 
       
Office of Finance
Managing Director: /s/ John K. Darr
 

 


 
 
 

Date:5-22-06
 
 

 
     

Address for notice:
 
 

Two Fountain Square
 
 

 
 
 

11921 Freedom Drive Suite 1000
 
 

 
 
 

Reston, VA 20190
 
 

 
 
 


2

EXHIBIT A
WAIVER

3

EXHIBIT B

Contingency Funding Matrix

                                                      Priority     1   2   3   4
  5   6   7   8   9   10   11   12     -   -   -   -   -   -   -   -   -        
   
Jan
  BOST   NWYK   PITT   ATLA   CINC   INDP   CHIC   DSMN   DALL   TPKA   SNFR  
STTL
 
                                               
 
                                               
Feb
  NWYK   PITT   ATLA   CINC   INDP   CHIC   DSMN   DALL   TPKA   SNFR   STTL  
BOST
 
                                               
 
                                               
Mar
  PITT   ATLA   CINC   INDP   CHIC   DSMN   DALL   TPKA   SNFR   STTL   BOST  
NWYK
 
                                               
 
                                               
Apr
  ATLA   CINC   INDP   CHIC   DSMN   DALL   TPKA   SNFR   STTL   BOST   NWYK  
PITT
 
                                               
 
                                               
May
  CINC   INDP   CHIC   DSMN   DALL   TPKA   SNFR   STTL   BOST   NWYK   PITT  
ATLA
 
                                               
 
                                               
Jun
  INDP   CHIC   DSMN   DALL   TPKA   SNFR   STTL   BOST   NWYK   PITT   ATLA  
CINC
 
                                               
 
                                               
Jul
  CHIC   DSMN   DALL   TPKA   SNFR   STTL   BOST   NWYK   PITT   ATLA   CINC  
INDP
 
                                               
 
                                               
Aug
  DSMN   DALL   TPKA   SNFR   STTL   BOST   NWYK   PITT   ATLA   CINC   INDP  
CHIC
 
                                               
 
                                               
Sep
  DALL   TPKA   SNFR   STTL   BOST   NWYK   PITT   ATLA   CINC   INDP   CHIC  
DSMN
 
                                               
 
                                               
Oct
  TPKA   SNFR   STTL   BOST   NWYK   PITT   ATLA   CINC   INDP   CHIC   DSMN  
DALL
 
                                               
 
                                               
Nov
  SNFR   STTL   BOST   NWYK   PITT   ATLA   CINC   INDP   CHIC   DSMN   DALL  
TPKA
 
                                               
 
                                               
Dec
  STTL   BOST   NWYK   PITT   ATLA   CINC   INDP   CHIC   DSMN   DALL   TPKA  
SNFR
 
                                               
 
                                               

4